Citation Nr: 0940748	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-16 591	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In November 2008 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left ankle disability is manifested by moderate 
limited motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for an ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2005, 
May 2007, March 2008, April 2008 and April 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his 
ankle disability does not accurately reflect the severity of 
that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for an ankle disability in December 1989.  The RO issued a 
rating decision in April 1990 granting entitlement to service 
connection for residuals from a fractured left os calcis and 
assigned a noncompensable rating effective from December 1, 
1989, the day after the Veteran was released from active 
service.  The rating decision also granted a separate rating 
of 20 percent for multiple joint arthritis.  In August 1990 
the Veteran submitted a statement notifying the RO that he 
intended to appeal, but not specifying which issue.  The RO 
responded with an October 1990 letter advising the Veteran to 
specify on which issues he intended to file a Notice of 
Disagreement (NOD).  A new rating decision was issued in 
August 1991.  This rating decision increased the Veteran's 
initial rating for his left foot and ankle from 
noncompensable to 10 percent based on a February 1990 VA 
examination.  

In November 2004, following a surgical procedure on his foot 
and ankle, the Veteran submitted an increased rating claim.  
The RO issued a rating decision in August 2005.  That rating 
decision assigned a temporary 100 percent rating effective 
October 26, 2004 based on surgical or other treatment 
necessitating convalescence and a 10 percent rating effective 
from February 1, 2005.  The Veteran submitted a Notice of 
Disagreement (NOD) in May 2006.  The RO issued a Statement of 
the Case in May 2007 and later that month the Veteran filed 
his Substantive Appeal (VA Form 9).  In November 2008 the 
Board remanded the claim for additional development.  The 
requested development has been completed and the claim is 
again before the Board. 

The evidence in this case includes private treatment records, 
VA examination reports and written statements by the Veteran.

The Veteran has submitted private treatment records from 
Kaiser Permanente from between July 2004 and April 2005.  
These records reflect treatment for a left foot arthritic 
subtalar joint.  The Veteran consistently reported pain in 
his left ankle after several hours of walking or standing.  
Arthrodesis of that joint was performed in October 2004.  

The Veteran was afforded a VA examination in June 2005.  
During that examination the Veteran stated that his ankle 
disability was aggravated by constant walking and weight-
bearing and alleviated with therapy, medicine and by using a 
cane.  A previous surgery for ankle pain was noted and the 
Veteran stated that he works with some restrictions.  Upon 
physical examination the examiner noted that the Veteran was 
not using an assistive device.  The Veteran was able to 
wiggle his toes without difficulty and there was no 
tenderness to palpation on the plantar surface of the foot 
along the Achilles tendon insertion or around the calcaneal 
bone.  An antalgic gait, pain with tandem walking and 
swelling around the left ankle was noted.  Age-appropriate 
osteopenia was noted and the examiner found no acute 
fractures or subluxations. 

Following the November 2008 Board remand additional VA 
examinations were conducted in March 2009 and August 2009.  
During the March 2009 examination the Veteran stated that 
following his 2005 ankle operation pain was decreased, but 
that he still has increased pain after prolonged walking.  
The examiner found no evidence of deformity, giving way, 
instability, weakness, episodes of dislocation or 
subluxation, locking or effusion.  Pain, stiffness, decreased 
speed and range of joint motion and an antalgic gait were 
noted.  Range of motion studies for the left ankle indicated 
dorsiflexion to zero degrees and plantar flexion from zero to 
45 degrees.  No objective evidence of pain or additional 
limitation following repetitive motion was noted.  The 
examiner also determined that there was no ankylosis.  
Radiographic imagery revealed that the Veteran's bones were 
intact, without acute fracture or areas of focal bone 
destruction.  Joint space at the ankle mortise was preserved.  
The subtalar joint space was narrowed with sclerosis or 
adjacent articular surfaces.  Tiny metallic foreign bodies 
were seen in the calcaneus and there was prominent 
enthesophyte at the Achilles tendon insertion.  Degenerative 
changes at the subtalar joint were noted.  The examiner's 
diagnosis was degenerative joint disease of the left ankle 
with associate malunion.  The examiner further stated that 
the left ankle had healed with appropriate union, but noted 
moderate decreased range of motion in dorsiflexion.

The examiner conducted an additional VA examination in August 
2009 after the Veteran appealed the March 2009 findings.  The 
examiner stated that range of motion was unchanged and that 
radiographic imagery did not indicate any non-union.  A mild 
degree of swelling was noted.  The examiner's diagnosis was 
unchanged.  The examiner stated that there was no non-union 
and that the Veteran had had an arthrodesis and therefore 
malunion was moot since the purpose of an arthrodesis is to 
eliminate motion and union is fixed and permanent.  The 
examiner confirmed moderate decreased range of motion in 
dorsiflexion.

As mentioned, the Veteran's service-connected ankle 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5273.  In order to afford the Veteran the 
highest possible disability rating, his claim has been 
evaluated under all potentially applicable diagnostic codes 
for disabilities of the ankle.  The VA Schedule for Rating 
Disabilities provides several diagnostic codes under which 
ankle conditions may be rated, but most are inapplicable to 
the veteran's current condition.  

Diagnostic Code 5270 provides rating criteria for ankylosis 
of the ankle, if that condition is shown.  A 20 percent 
rating is warranted for ankylosis if plantar flexion is less 
than 30 degrees.  A 30 percent evaluation is warranted for 
ankylosis if flexion is between 30 and 40 degrees or 
dorsiflexion is between zero and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis only if plantar flexion 
is more than 40 degrees, dorsiflexion is more than 10 
degrees, or there is abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5271 specifically applies to limitation of 
motion of the ankle.  The diagnostic code provides a 10 
percent rating for symptomatology reflective of disabilities 
with moderate limitation of motion and a 20 percent rating 
for disabilities involving marked limitation of motion.  A 20 
percent is the maximum evaluation provided under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71, Diagnostic Code 5271 
(2008).  According to Plate II of the Schedule for Rating 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2008). 

Diagnostic Code 5272 provides rating criteria for ankylosis 
of the subastragalar or tarsal joint.  A 10 percent rating is 
warranted if the ankylosis results in a good weight-bearing 
position and a 20 percent rating is warranted if the 
ankylosis results in a poor weight-bearing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5272.

Diagnostic Code 5273 provides rating criteria for malunion of 
the os calcis or astragalus.  A 10 percent rating is 
warranted if there is moderate deformity and a 20 percent 
rating is warranted if there is marked deformity.  

Diagnostic Code 5274 provides for a 20 percent rating for 
astragalectomy.

As the Veteran does not have ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, or 
astragalectomy Diagnostic Codes 5270, 5272 and 5274 are not 
applicable.  Under those codes a compensable evaluation for 
an ankle disability would not be warranted.  Although the 
Veteran has previously been rated under Diagnostic Code 5273 
for malunion of the os calcis, this does not appear to be the 
appropriate diagnostic code as the Veteran underwent an 
arthrodesis in 2005.

Therefore, the Veteran will be rated under Diagnostic Code 
5271, as this diagnostic code addresses limitation in range 
of motion.  The Board has determined that the 10 percent 
rating assigned is based on adequate evidence of disability.  
The Board finds that when applying Diagnostic Code 5271 to 
the Veteran's ankle disability, there is no competent medical 
evidence to award a rating in excess of 10 percent for any 
point during the appeal period.  Simply put, the examiner 
from the most recent VA examinations concluded that there was 
only moderate limited motion.  As there has been no objective 
finding of marked limitation in range of motion a rating in 
excess of 10 percent would be inappropriate.

The Board acknowledge that the Veteran's rating is based on 
limited range of motion and thus recognizes the application 
of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Nevertheless, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree as 
to warrant a rating in excess of the current 10 percent. 

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceeds those contemplated by the 
schedular criteria.  Therefore, assignment of extraschedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

A preponderance of the evidence is against a rating in excess 
of 10 percent.  Therefore the benefit-of-the-doubt doctrine 
does not apply and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for the 
Veteran's left ankle disability is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


